{¶ 14} I respectfully dissent.  Although mere reference to a medical condition in a physician's report does not constitute a request for recognition of the condition,  State ex rel. Morrow v. Indus. Comm.
(1994), 71 Ohio St.3d 236, 238, in this case, the Bureau of Workers' Compensation ("BWC") specifically reviewed this condition and denied it. The staff hearing officer specifically stated "The 4/7/2000 report from Dr. Torok was read and considered but not found persuasive."  The trial court did have jurisdiction to review this condition as the matter was reviewed and denied by the BWC.  I would reverse.